Citation Nr: 0430422	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  04-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a June 1955 rating decision assignment of an initial 
noncompensable disability rating for service-connected 
psychiatric disability should be reversed or amended on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1944 to 
July 1946, and from March 1950 to March 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which found no CUE in a June 
1955 RO rating decision to assign a noncompensable initial 
rating for a disability that included "anxiety reaction."  
The veteran entered a notice of disagreement with this 
decision in December 2003; the RO issued a statement of the 
case in March 2004; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in April 2004. 


FINDINGS OF FACT

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to motions 
for revision or reversal on the basis of CUE in prior rating 
decisions.  

2.  A June 1955 rating decision was undebatably erroneous in 
its failure to separately rate the veteran's diagnosed 
psychiatric disability of anxiety reaction, and was 
undebatably erroneous in its failure to find moderate 
disability and award a 10 percent disability rating for 
service-connected psychiatric disability; that RO decision 
was not undebatably erroneous in its failure to find more 
than moderate psychiatric impairment and grant a rating in 
excess of 10 percent for the veteran's anxiety disorder. 






CONCLUSION OF LAW

The June 1955 rating decision was clearly and unmistakably 
erroneous in failing to separately rate the veteran's 
diagnosed psychiatric disability of anxiety reaction, and in 
failing to find a moderate anxiety disorder and award a 10 
percent disability rating, but no more than 10 percent, for 
the service-connected psychiatric disability.  38 U.S.C.A. § 
5109A(a) (West 2002); 38 C.F.R. § 3.105(a) (2004); 1945 
Schedule for Rating Disabilities, Diagnostic Codes 9105-9101.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Analysis

With respect to the issue of whether a June 1955 rating 
decision assignment of an initial noncompensable rating for 
service-connected disability that included anxiety disorder 
should be reversed or amended on the basis of CUE, no 
notification or development actions under the Veterans Claims 
Assistance Act of 2000 (VCAA) are required.  It is well 
established by regulation and legal precedent that, with 
exceptions not applicable in the present matter, a CUE review 
must be based only upon the evidence of record at the time 
the earlier decision was entered.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993); see also Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001) (affirming the interpretation of 38 
U.S.C. § 5109A that RO CUE must be based upon the evidence of 
record at the time of the decision); Disabled Am. Veterans v. 
Gober, 234 F. 3d 682 (Fed. Cir. 2000) (generally upholding 
Board CUE regulations to this effect).  Furthermore, in 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the duties to notify and to assist under 
the VCAA were not applicable to CUE motions filed with 
respect to prior Board decisions.  In Parker v. Principi, 15 
Vet. App. 407 (2002), the Court appeared to expand the 
holding in Livesay to include claims of CUE in prior final RO 
rating decisions.  The Board finds that, given the nature of 
the determination presented and the Court's precedential 
decisions, the provisions of the VCAA are inapplicable in the 
CUE issue decided herein.

II.  Whether CUE in a June 1955 Rating Decision

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 
5109A(a); 38 C.F.R. § 3.105(a).

The Court has held that CUE is a very specific and rare kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

The Court has established a three-part test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); See 
Porter v. Brown, 5 Vet. App. 233 (1993).  As for VA medical 
records in particular, the constructive-notice-of-records 
rule established in Bell v. Derwinski, 2 Vet. App. 611 
(1992), is inapplicable to a claim of CUE in RO decisions 
rendered prior to Bell because Russell requires only that the 
"law that existed at the time" of the prior final 
adjudication be considered.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, 
nonspecific claim of error cannot satisfy the stringent 
pleading requirements for the assertion of CUE.  See Fugo, 6 
Vet. App. at 44-45.  Where a claimant fails to reasonably 
raise a CUE claim as set forth above, there is no requirement 
to address the merits of the issue. Id. at 45.  In other 
words, if the error alleged is not the type of error that, if 
true, would be CUE on its face; or if the claimant is only 
asserting disagreement with how the RO evaluated the facts 
before it; or if the claimant has only alleged a failure on 
the part of VA to fulfill its duty to assist; or if the 
claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

Through his representative, the veteran contends that the 
RO's June 1955 rating decision assignment of an initial 
noncompensable rating for service-connected disability that 
included psychiatric disability (anxiety disorder) contains 
CUE because that rating decision did not assign a separate 
disability rating for the psychiatric disorder, and did not 
assign a compensable initial disability rating.  Through his 
representative, the veteran specifically contends that the 
veteran had some of the symptoms identified in paragraph 
seven of the "Psychiatric Conditions" section of the 1945 
Schedule for Rating Disabilities, so that the June 1955 RO 
rating decision should have granted a compensable disability 
rating for the veteran's service-connected psychiatric 
disability. 

The essential facts in this case that were of record at the 
time of the June 1955 RO rating decision and are not in 
dispute include that, in service the veteran was hospitalized 
from May to June 1951 for treatment for acute infectious 
hepatitis and acute moderate-to-severe anxiety reaction.  The 
anxiety reaction was diagnosed to include the manifestations 
of headaches, palpitation tremors, sweating, epigastric 
distress, and nightmares.  A June 1951 in-service profile 
reflects that the veteran was disabled by nervousness, 
otherwise identified as "combat fatigue."  The veteran was 
placed on a 90 day profile.  The veteran was noted to have 
been under severe combat stress.  

Service medical records reflect that in January 1952 the 
veteran was found to be restless, tense, and anxious, which 
was diagnosed as severe anxiety reaction.  The treatment 
entry reflected that efforts would be made to rehabilitate 
the veteran.  In February 1952, the veteran was noted to have 
gastrointestinal symptoms unrelated to activity or food.  A 
February 1952 mental hygiene clinic report reflects that the 
veteran was seen for somatic complaints, including findings 
that the veteran was under considerable internal stress and 
had nightmares of service in Korea.  A February 1952 in-
service psychological report reflects the veteran's reporting 
that he was jittery and nervous all the time.  

Service medical records also reflect that a psychiatric 
evaluation was recommended in March 1952.  A March 1952 
psychiatric consultation sheet reflects that the veteran was 
"highly anxious and emotionally unstable," that his 
"symptoms are purely psychogenic," and the symptoms would 
not improve; based on this psychiatric evaluation, the in-
service examining psychiatrist recommended a discharge from 
service and a Physical Evaluation Board.  By April 1952, the 
veteran was again admitted to the emergency room with many 
symptoms of a severe anxiety reaction that was manifested 
largely by gastrointestinal symptoms.  The examiner noted 
that during the previous 10 days during psychotherapy the 
veteran's anxiety reaction had worsened. 

Service separation examination in March 1953 did not include 
any reference to the in-service psychiatric history of 
diagnosis of anxiety reaction, or symptoms associated with 
anxiety reaction, the in-service hospitalization from May to 
June 1951, or the veteran's in-service psychological 
complaints, and found no psychiatric abnormality.  

At a VA compensation examination in June 1955, the veteran 
reported that he had worked at 2 jobs since service, he had 
lost some time from work, he was about 18 pounds underweight, 
he was restless in certain situations, he lacked previous 
energy and drive, and he had fatigue with only moderate 
physical exertion.  The veteran reported that he was not 
troubled much by headache.  Clinical findings included 
moderate coarse tremor of the hands, slight tension, 
emotional lability, some degree of anxiety, and aesthenic 
symptoms.  The examiner noted that the veteran evidently made 
satisfactory economic adjustment as indicated by wages, but 
the job requirements did not require physical exertion.  The 
diagnosis was anxiety reaction with aesthenic features 
manifested by some tension and restlessness, especially under 
stress, being prone to fatigue, and inability to gain weight.   

In a June 1955 rating decision, the RO granted service 
connection for residuals of hepatitis, and anxiety reaction, 
and assigned a noncompensable rating for these disabilities.  
By the assignment of only one disability rating 
(noncompensable) for the two diagnosed disabilities, the RO 
appears to have included the anxiety reaction as a residual 
of hepatitis.  The June 1955 rating decision further found 
that the veteran's neuropsychiatric symptoms were "minor" 
and did not actually interfere with employment. 

After a review of the evidence that was of record at the time 
of the June 1955 RO rating decision, the Board finds that the 
June 1955 rating decision was undebatably erroneous in its 
failure to separately rate the veteran's diagnosed 
psychiatric disability of anxiety reaction, and was 
undebatably erroneous in its failure to find moderate 
psychiatric disability and award a 10 percent disability 
rating for service-connected anxiety reaction.  The evidence 
of record at the time of the June 1955 rating decision 
reflects that during service the veteran had been diagnosed 
with a psychiatric disorder that was not indicated to be a 
residual of hepatitis.  In addition, the June 1955 VA 
examination report reflects a diagnosis of anxiety reaction 
without reference to hepatitis.  For these reasons, the Board 
finds that the June 1955 rating decision was undebatably 
erroneous in its failure to separately rate the veteran's 
diagnosed psychiatric disability of anxiety reaction. 

The rating criteria in effect at the time of the June 1955 
rating decision included Paragraph seven of 1945 Schedule for 
Rating Disabilities, which provided in part that "combat 
fatigue" required special attention.  "Anorexia and loss of 
weight, or marked anxiety in the facial appearance with 
consistent behavior, or marked restlessness, tremors, or 
convulsive movements, etc., with occupational instability are 
to be considered as evidence of a severe psychoneurotic 
condition.  The same symptomatology manifested to a lesser 
degree is to be evaluated as moderately sever, or moderate 
according to severity."

Diagnostic Code 9105 in effect in 1955 provided that a state 
of anxiety should be rated as neurasthenia.  Diagnostic Code 
9101 provided a noncompensable rating for mild neurasthenia; 
a 10 percent rating for moderate neurasthenia; and a 30 
percent rating for moderately severe neurasthenia.  
Moderately severe neurasthenia was indicated by 
characteristic mental and physical fatigability unrelated to 
disease process or toxic agents, with fairly frequent 
headaches not due to toxemia, uncorrected visual defect, 
etc., fairly frequent prolonged periods of insomnia, or 
objectively ascertained vasomotor instability, approximating 
neurocirculatory asthenia with decided reduction in exercise 
tolerance; productive of considerable social and industrial 
inadaptability. 

With regard to the disability rating the RO should have 
assigned in June 1955, the evidence of record at the time of 
the June 1955 rating clearly and unmistakably showed moderate 
psychiatric impairment, which supported a 10 percent rating 
under the rating criteria in effect at that time.  The 
evidence showed that the veteran had weight loss, some 
objective indication of anxiety, some restlessness, and hand 
tremors.  While occupational instability was not shown by the 
evidence then of record, the evidence does reflect that the 
veteran had changed jobs, and had missed at least some time 
from work due to psychiatric symptoms.  The evidence reflects 
that the veteran had much of the symptomatology listed in 
Paragraph seven of the "Psychiatric Conditions" section of 
the 1945 Schedule for Rating Disabilities, even though the 
symptomatology "manifest to a lesser degree" than the 
symptomatology indicated to reflect a "severe psychoneurotic 
condition" as indicated in Paragraph seven.  

The March 1953 service separation examination did not include 
any reference to the in-service psychiatric history of 
diagnosis of anxiety reaction, or extensive symptoms 
associated with anxiety reaction, the in-service 
hospitalization from May to June 1951, or the veteran's in-
service psychological complaints.  The March 1953 examination 
does not indicate any familiarity with the veteran's 
psychiatric symptoms or diagnoses.  The service separation 
examination, which examines all major systems, is much less 
specific and thorough than the previous in-service 
psychiatric symptomatology indicated based on numerous in-
service examinations and during hospitalization.  For these 
reasons, the service separation examination findings are of 
minimal probative value.  The June 1955 RO rating decision 
relied in part on the March 1953 service separation 
examination's negative psychiatric findings when it is 
apparent that that evaluation's psychiatric assessment was 
cursory at best.  

The June 1955 RO rating decision's finding that "[o]nly 
minor objective [neuropsychiatric] findings are present 
without actual interference with employability" is 
unsupported by the evidence of record, primarily the June 
1955 VA compensation examination, which showed a diagnosis of 
anxiety reaction, aesthenic features, tension, restlessness, 
fatigue, inability to gain weight, hand tremors, anxiety, and 
emotional lability.  The VA examiner's notation that the 
veteran appeared to have made satisfactory economic 
adjustment was based only on the fact he was earning wages; 
however, the evidence in the report reflects that the veteran 
had changed jobs, and in fact had lost some time from work 
due to psychiatric symptoms.  Moreover, regardless of the VA 
examiner's assertion, the psychiatric symptoms noted upon 
examination - aesthenic features, tension, restlessness, 
fatigue, inability to gain weight, hand tremors, anxiety, and 
emotional lability - would have had at least some industrial 
impairment.  

Based on this evidence, the RO in June 1955 should have found 
that the veteran's psychiatric disability of anxiety reaction 
was manifested by "moderate" symptomatology and functional 
impairment.  Because Diagnostic Codes 9105-9101 in effect in 
June 1955 provided a 10 percent rating for "moderate" 
anxiety state (rated as neurasthenia), the RO should have 
found that the veteran's anxiety reaction manifested 
"moderate" psychiatric disability so as to warrant a 10 
percent initial disability rating under the 1945 Schedule for 
Rating Disabilities. 

To the extent the effect of the June 1955 initial rating 
decision was to deny a disability rating for psychiatric 
disability in excess of 10 percent, the June 1955 rating 
decision did not contain CUE.  The veteran's psychiatric 
symptomatology did not more nearly approximate "moderately 
severe" anxiety disorder as contemplated by Diagnostic Codes 
9105-9101 of the 1945 Schedule for Rating Disabilities.  The 
evidence of record at the time of the June 1955 rating 
decision shows that the veteran did not have moderately 
severe symptomatology of fairly frequent headaches, 
uncorrected visual defect, frequent prolonged periods of 
insomnia, or "considerable" social and industrial 
inadaptability.  While the veteran did report some fatigue, 
this was indicated to be with moderate physical exertion, and 
was not accompanied by any significant or frequent headaches.  
The veteran reported some nightmares, but no indication of 
insomnia.  The veteran's hand tremors did not approximate 
neurocirculatory asthenia with decided reduction in exercise 
tolerance, but reflect fatigue with moderate physical 
exertion.  While the veteran had indicated that he had 
changed jobs during the two years between service separation 
and the June 1955 VA examination, and had missed "some time 
although not a great amount," he had effectively continued 
employment during this time, and was found by a psychiatric 
examiner to have made satisfactory economic adjustment.  This 
evidence does not clearly show "considerable" social and 
industrial inadaptability as contemplated by moderately 
severe neurasthenia.  The evidence of record in June 1955 did 
not clearly and unmistakably show that the veteran's service-
connected anxiety reaction manifested more than "moderate" 
symptomatology.  

For these reasons, the Board finds that the June 1955 rating 
decision was undebatably erroneous in its failure to assign a 
10 percent initial disability rating for the service-
connected psychiatric disability of anxiety reaction.  As a 
result, the June 1955 rating decision must be revised to 
reflect an initial 10 percent disability rating for a 
service-connected anxiety disorder, in accordance with the 
1945 Schedule for Rating Disabilities, Diagnostic Codes 9105-
9101.


ORDER

The June 1955 rating decision to assign an initial zero 
percent rating for service-connected psychiatric disability 
was clearly and unmistakably erroneous; the June 1955 rating 
decision is revised to reflect a 10 percent initial 
disability rating for the service-connected anxiety disorder. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



